     Case 2:20-cv-06923-MWF-JC Document 19 Filed 12/04/20 Page 1 of 1 Page ID #:81


 1
                                                                          JS-6
 2

 3                          UNITED STATES DISTRICT COURT
 4                         CENTRAL DISTRICT OF CALIFORNIA
 5

 6     ANTHONY BOUYER, an                      Case No. 2:20-cv-06923-MWF-JC
       individual,
 7
                    Plaintiff,                   ORDER OF DISMISSAL WITH
 8                                               PREJUDICE
             v.
 9
       MICHAEL MORDO MUTAL,
10     et al.,
11                  Defendants.
12

13

14         After consideration of the Joint Stipulation for Dismissal of the entire action

15   with Prejudice filed by Plaintiff Anthony Bouyer (“Plaintiff”) and Michael Mordo

16   Mutal (“Defendant”), the Court hereby enters a dismissal with prejudice of

17   Plaintiff’s Complaint in the above-entitled action, in its entirety. Each party shall

18   bear his or its own costs and attorneys’ fees.

19         IT IS SO ORDERED.
20

21   DATED: December 4, 2020
22

23                                    MICHAEL W. FITZGERALD
                                      UNITED STATES DISTRICT JUDGE
24

25

26

27

28
